     Case 2:20-cv-01962-TLN-KJN Document 12 Filed 12/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID SWANK PRINCE,                              No. 2: 20-cv-1962 TLN KJN P
12                       Petitioner,
13           v.                                        ORDER
14    MICHAEL RAMSEY,
15                       Respondent.
16

17          Petitioner is a prisoner, proceeding without counsel, with a petition for writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. In the petition, petitioner alleges that he was convicted of

19   assault with a deadly weapon in Butte County Superior Court. The petition raises two claims:

20   1) ineffective assistance of counsel; and 2) violation of Brady v. Maryland, 373 U.S. 83 (1963).

21          On November 9, 2020, the undersigned issued an order finding that petitioner’s claims

22   were not exhausted. (ECF No. 6.) The undersigned granted petitioner thirty days to file a motion

23   for stay and abeyance pursuant to Rhines v. Weber, 544 U.S. 269 (2005). (Id.) On December 7,

24   2020, petitioner filed a motion to stay. (ECF No. 11.)

25          After issuing the November 9, 2020 order, the undersigned reviewed the docket from the

26   Butte County Superior Court regarding petitioner’s case. This docket indicates that petitioner

27   was charged with assault with a deadly weapon in violation of California Penal Code § 245(a)(1).

28   On or around August 14, 2020, petitioner was found guilty following a jury trial. The last entry
                                                       1
     Case 2:20-cv-01962-TLN-KJN Document 12 Filed 12/14/20 Page 2 of 2


 1   on the docket is from a sentencing hearing held on December 9, 2020. The docket describes the

 2   case status as “active.” Thus, it does not appear that a final judgment has been entered in

 3   petitioner’s case.

 4            Title 28 U.S.C. § 2254(a) states:

 5                    The Supreme Court, a Justice thereof, a circuit judge, or a district
                      court shall entertain an application for a writ of habeas corpus in
 6                    behalf of a person in custody pursuant to a judgment of a State court
                      only on the ground that he is in custody in violation of the
 7                    Constitution or laws or treaties of the United States.
 8   28 U.S.C. § 2254(a); see also, Rule 1 Governing Section 2254 Cases in the United States District

 9   Court.

10            If no judgment has been entered in petitioner’s case, this court does not have jurisdiction

11   to consider petitioner’s habeas corpus petition. Accordingly, petitioner is ordered to show cause

12   why this action should not be dismissed for lack of jurisdiction

13            Petitioner has also filed three motions for appointment of counsel. (ECF Nos. 7, 10, 11.)

14   These motions are denied without prejudice on the grounds that it appears that the court lacks

15   jurisdiction to consider petitioner’s habeas corpus petition. Petitioner may renew these motions if

16   the undersigned determines that there is jurisdiction to consider his habeas corpus petition.

17            Accordingly, IT IS HEREBY ORDERED that:

18            1.   Within thirty days of the date of this order, petitioner shall show cause why this action

19                 should not be dismissed for lack of jurisdiction;

20            2. Petitioner’s motions for appointment of counsel (ECF Nos. 7, 10, 11) are denied
21                 without prejudice.

22   Dated: December 14, 2020

23

24

25

26
     Prince1962.osc
27

28
                                                          2
